Citation Nr: 0414398	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1949 to March 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2003.

For the reasons explained below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

At the August 2003 Board hearing, the veteran testified that 
his primary care provider was of the opinion that he was 
competent to handle his finances.  The record was held open 
for 30 days to allow the veteran to obtain a statement from 
his doctor, but no statement has been received.  
Nevertheless, the veteran did identify this doctor during the 
hearing.  Since the veteran has identified the source of 
potential pertinent evidence, the Board believes that VA is 
obligated to take action to request such evidence in order to 
comply with The Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  

It is also unclear whether the veteran has been afforded all 
necessary notice required by VCAA.  In view of the need to 
return the case for the purpose of assisting the veteran to 
obtain evidence he has identified, appropriate action to 
ensure that all VCAA notice has been furnished is also 
appropriate. 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should issue the veteran an 
appropriate VCAA notice letter.  The 
letter should properly advise the veteran 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.

2.  The RO should take appropriate action 
to contact Stefanie Powell, M.D. and 
request clarification as to her opinion 
as to the veteran's ability to handle 
disbursement of VA benefits.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, to include issuance of a 
supplemental statement of the case, if 
necessary, the case should then be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




